                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                     CRIMINAL ACTION NO. 5:17-CR-00012-KDB-DSC-4


    UNITED STATES OF AMERICA,


      v.                                                                 ORDER

    VICKIE JOY POTTER,

                   Defendant.


           THIS MATTER is before the Court on Defendant’s pro se motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A), the First Step Act of 2018 and the Coronavirus Aid,

Relief, and Economic Security (CARES) Act of 2020.                     (Doc. No. 107). Defendant seeks

compassionate release for a third time arguing she faces a heightened risk of contracting COVID-

19 while incarcerated at FMC Carswell1 and that, due to her pre-existing medical conditions, she

faces a heightened risk of a severe case of COVID-19 if she were to contract the virus again.

Because Defendant has not met her burden to establish that a sentencing reduction is warranted

under 18 U.S.C. § 3582(c), the Court will deny her motion.

           The Government reports Defendant is fully vaccinated against COVID-19 having received

her second dose of the Pfizer vaccine on January 5, 2021. (Doc. No. 111, at 2). Additionally,

Defendant’s health records indicate that she has been receiving regular medical care and

medications for her underlying health conditions of COPD and asthma. The CDC reports that



1
  According to the Bureau of Prison’s (BOP) website, FMC Carswell currently has zero inmates and zero staff with
confirmed active cases of COVID-19. There have been 7 inmate deaths and no staff deaths, while 651 inmates have
recovered and 3 staff have recovered. Additionally, at FMC Carswell, 284 staff have been fully inoculated and
1,145 inmates have been fully inoculated (which is approximately 78% of the current inmate population).



       Case 5:17-cr-00012-KDB-DSC Document 113 Filed 07/26/21 Page 1 of 2
vaccinations protect individuals from getting sick with COVID-19, Facts about Vaccination, CDC

(Apr. 15, 2021), www.cdc.gov/coronavirus/2019-ncov/vaccines/facts.html, and         may prevent

individuals from “getting seriously ill” even if they do contract the virus, Benefits of Getting

Vaccinated, CDC (Apr. 12, 2021), www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-

benefits.html. The CDC also notes that vaccines currently available in the United States have been

shown to be “highly effective” at preventing COVID-19.

       The vaccine addresses Defendant’s concerns about contracting COVID-19 and her

purported risk of severe illness should she contract the virus again.       Because Defendant’s

vaccination significantly mitigates the risk of contracting COVID-19, Defendant cannot establish

an “extraordinary and compelling” reason for compassionate release based on her concerns about

contracting the virus. As such, Defendant’s Motion will be denied.

       As Defendant was informed in the Court’s order denying her first motion for

compassionate release, nothing in the CARES Act gives the Court a role in determining which

candidates are eligible for home confinement under 18 U.S.C § 3624(c)(2).

       IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c)(1)(A), (Doc. No. 107), is DENIED.

       SO ORDERED.


                                Signed: July 26, 2021




      Case 5:17-cr-00012-KDB-DSC Document 113 Filed 07/26/21 Page 2 of 2
